Citation Nr: 0810432	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-40 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from July 1980 to April 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In May 2006, the Board denied the veteran's claim now on 
appeal.

In October 2007, the veteran and the Secretary filed a Joint 
Motion to Vacate and Remand (Joint Motion) with the United 
States Court of Appeals for Veterans Claims ("CAVC" or 
Court), requiring the Board to: explain why it favored the 
results from September 2002 and January 2005 VA examinations 
over November 2004 findings of a private chiropractor, 
consider the November 2004 findings under both the new and 
old versions of the Diagnostic Code rating spinal 
disabilities, and consider pain on motion noted in the 
January 2005 VA examination report. 

Through an October 2007 Order, the Court granted the Joint 
Motion to vacate and remand the Board's May 2006 decision for 
readjudication consistent with the motion, including 
compliance with the instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An additional VA examination is necessary before the Board 
may readjudicate the claim. 

Private medical records, dated November 2004, suggest that 
the veteran's disability has worsened so as to warrant a 
rating in excess of 20 percent for a lumbosacral strain 
disability. Specifically, upon examination, the veteran's 
flexion of his lumbosacral spine was found to be 23 degrees. 
However, the January 2005 VA examination report reflects that 
the veteran's flexion of his lumbosacral spine is 35 degrees 
with pain. The examiner noted that the claims file was 
reviewed, but did not reference the November 2004 private 
medical records showing a significant decrease in the 
veteran's range of motion two months prior to the current VA 
examination. The Board finds that another VA examination 
addressing the inconsistencies between the November 2004 
private medical records and January 2005 VA examination 
report and determining the veteran's current disability is 
necessary.     

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a VA spine examination. The examiner must 
review the claims file and specifically 
address the inconsistencies between the 
different ranges of motion found in the 
January 2005 VA examination and the 
November 2004 private medical records. The 
examiner should measure the veteran's 
range of motion in his spine and note any 
limitations caused by pain. 

2. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



